Title: To James Madison from Edward Carrington, 30 May 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
New York May 30. 1788
The inclosed papers contain some of the debates of the Convention of South Carolina, and a vote of a vast majority, which shews the dispositions of that Body upon the Constitution. These papers will be of use to you, and therefore I take this the last moment that Offers before the departure of the post to forward them. I am my dr sir yrs. sincerely
Ed Carrington
